
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.50


EARTHLINK, INC.
2006 EQUITY AND CASH INCENTIVE PLAN

Restricted Stock Unit Agreement


No. of Restricted Stock
Units Awarded Hereunder:

        THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement") dated as of
the            day of                        , 200    , between EarthLink, Inc.,
a Delaware corporation (the "Company"),
and                                    (the "Participant") is made pursuant and
subject to the provisions of the Company's 2006 Equity and Cash Incentive Plan
(the "Plan"), a copy of which is attached hereto. All terms used herein that are
defined in the Plan have the same meaning given them in the Plan.

        1.    Grant of Restricted Stock Units.    Pursuant to the Plan, the
Company, on                       , 200    (the "Date of Grant"), granted to the
Participant                        Restricted Stock Units, each Restricted Stock
Unit corresponding to one share of the Common Stock of the Company (this
"Award"). Subject to the terms and conditions of the Plan, each Restricted Stock
Unit represents an unsecured promise of the Company to deliver, and the right of
the Participant to receive, one share of the Common Stock of the Company at the
time and on the terms and conditions set forth herein. As a holder of Restricted
Stock Units, the Participant has only the rights of a general unsecured creditor
of the Company.

        2.    Terms and Conditions.    This Award is subject to the following
terms and conditions:

        (a)    Expiration Date.    This Award shall expire at 11:59 p.m.
on                       , 20        (the "Expiration Date"). In no event shall
the Expiration Date be later than 10 years from the Date of Grant.

        (b)    Vesting of Award.    

        (i)    In General.    Except as otherwise provided below, the
outstanding Restricted Stock Units shall become earned and payable as follows:

        (1)   Twenty-Five Percent (                        ) of the outstanding
Restricted Stock Units shall be considered "Service-Based" and shall become
earned and payable with respect to                        ,
                        and                         of the Restricted Stock
Units on the first, second and third anniversaries of the Date of Grant,
respectively, provided the Participant has been continuously employed by, or
providing services to, the Company or an Affiliate from the Date of Grant until
each such time.

        (2)   Seventy-Five Percent (                        ) of the outstanding
Restricted Stock Units shall be considered "Performance-Based" and shall become
eligible to be earned and payable with respect to that number of the Restricted
Stock Units that correlates to the level[s] of [Free Cash Flow of the Company]
[and] [EBITDA of New Edge Holding Company] achieved during the Company's fiscal
year that includes the Date of Grant, as the Committee in its sole discretion
shall establish and set forth on the attached Exhibit A, provided there is not a
Change in Control during the Company's fiscal year that includes the Date of
Grant.

Notwithstanding the foregoing, if at any time during the Company's fiscal year
that includes the Date of Grant there is a Change in Control, then the
outstanding Restricted Stock Units that are considered "Performance-Based" shall
become eligible to be earned and payable based on actual performance from the
beginning of the Company's fiscal year that includes the Date of Grant through
the date of the Change in Control (annualized based on the portion of the fiscal
year preceding the Change in Control). More specifically, assessment of actual
performance shall be determined in the following manner: the number of
Performance-Based Restricted

--------------------------------------------------------------------------------






Stock Units that shall become eligible to be earned and payable shall equal the
aggregate number of Restricted Stock Units set forth on Exhibit A multiplied by
a fraction, the numerator of which is the level[s] of [Free Cash Flow of the
Company] [and] [EBITDA of New Edge Holding Company] achieved during the
Company's fiscal year that includes the Date of Grant through the time of the
Change in Control (annualized based on the portion of the fiscal year preceding
the Change in Control) and the denominator of which is the level[s] of [Free
Cash Flow of the Company] [and] [EBITDA of New Edge Holding Company] that the
Committee set forth on the attached Exhibit A for the Company's fiscal year that
includes the Date of Grant.

The outstanding Restricted Stock Units that become eligible to be earned and
payable under either of the preceding paragraphs shall then become earned and
payable as to fifty percent (50%) of such eligible Restricted Stock Units on
each of the second and third anniversaries of the Date of Grant, provided the
Participant has been continuously employed by, or providing services to, the
Company or an Affiliate from the Date of Grant until each such anniversary of
the Date of Grant.

For purposes of this Award, (A) "EBITDA" means earnings before interest, taxes,
depreciation and amortization; (B) "Adjusted EBITDA" means EBITDA excluding
facility exit and restructuring costs, equity method loss of affiliates, and
gain (loss) on investments in other companies; and (C) "Free Cash Flow" means
Adjusted EBITDA less capital expenditures and cash used to purchase customer
bases. In determining if the level[s] of [Free Cash Flow of the Company] [and]
[EBITDA of New Edge Holding Company] [has] [have] been achieved, the performance
targets shall be adjusted in the event of any unbudgeted acquisition,
divestiture or other unexpected fundamental change in the business of the
Company or an Affiliate that is material taken as whole, as appropriate to
fairly and equitably determine the Restricted Stock Units to become eligible to
be earned and payable so as to preclude the enlargement or dilution of the
Participant's rights hereunder.

Notwithstanding any other provision of this Agreement, none of the
Performance-Based Restricted Stock Units shall be eligible to become earned and
payable if the actual performance for the Company's fiscal year that includes
the Date of Grant (or the annualized actual performance for the period through
the Change in Control) does not at least equal the minimum threshold targets set
forth on the attached Exhibit A.

        (ii)    Termination of Employment After a Change in
Control.    Notwithstanding the foregoing, if at any time on or after a Change
in Control the Participant's employment is terminated by the Company or an
Affiliate for any reason other than Cause and other than on account of
disability or death, then, to the extent not vested previously, the aggregate
number of the Service-Based Restricted Stock Units described in
Section 2(b)(i)(1) above shall become earned and payable in full on termination
of the Participant's employment, and the aggregate number of the
Performance-Based Restricted Stock Units described in Section 2(b)(i)(2) above
that are eligible to become earned and payable shall become earned and payable
in full on termination of the Participant's employment.

        (iii)    Position Elimination.    Notwithstanding the foregoing, if at
any time before a Change in Control but after the end of the Company's fiscal
year that includes the Date of Grant the Participant's employment is terminated
by the Company or an Affiliate as the result of a position elimination and the
Participant is entitled to receive benefits under any position elimination and
severance plan maintained by the Company or any Affiliate, then, to the extent
not vested previously, the aggregate number of the Service-Based Restricted
Stock Units described in Section 2(b)(i)(1) above shall become earned

--------------------------------------------------------------------------------






and payable in full on termination of the Participant's employment as the result
of a position elimination, and the aggregate number of the Performance-Based
Restricted Stock Units described in Section 2(b)(i)(2) above shall become earned
and payable in full on termination of the Participant's employment as the result
of a position elimination with respect to that number of the Restricted Stock
Units that correlates to the level[s] of [Free Cash Flow of the Company] [and]
[EBITDA of New Edge Holding Company] that [is] [are] achieved during the
Company's fiscal year that includes the Date of Grant. Notwithstanding the
foregoing, if at any time before a Change in Control and during the Company's
fiscal year that includes the Date of Grant the Participant's employment is
terminated by the Company or an Affiliate as the result of a position
elimination and the Participant is entitled to receive benefits under any
position elimination and severance plan maintained by the Company or an
Affiliate, then, to the extent not vested previously, the aggregate number of
the Service-Based Restricted Stock Units described in Section 2(b)(i)(1) above
shall become earned and payable in full on termination of the Participant's
employment as the result of a position elimination; however, none of the
Performance-Based Restricted Stock Units described in Section 2(b)(i)(2) above
shall become earned and payable on termination of the Participant's employment
as the result of a position elimination unless the following sentence applies.
If the Participant's employment is terminated as a result of a position
elimination during the Company's fiscal year that includes the Date of Grant and
a Change in Control occurs thereafter and before the end of the Company's fiscal
year that includes the Date of Grant, then the aggregate number of the
Performance-Based Restricted Stock Units described in Section 2(b)(i)(2) above
that would have become eligible to be earned and payable as a result of the
Change in Control, assuming the Participant had remained employed by, or
providing services to, the Company or an Affiliate from the Date of Grant until
the Change in Control, shall become earned and payable in full on the date of
the Change in Control. If the Participant's employment is terminated as a result
of a position elimination during the Company's fiscal year that includes the
Date of Grant and a Change in Control occurs after the end of the Company's
fiscal year that includes the Date of Grant, then, none of the Performance-Based
Restricted Stock Units described in Section 2(b)(i)(2) above shall become earned
and payable.

        (iv)    Vesting Date.    Outstanding Restricted Stock Units shall be
forfeitable until they become earned and payable as described above. Each date
upon which Restricted Stock Units become earned and payable shall be referred to
as a "Vesting Date" with respect to such number of Restricted Stock Units.

        (c)    Settlement of Award.    Subject to the terms of this Section 2
and Section 3 below, and except to the extent the Participant defers receipt of
such shares of Common Stock pursuant to Section 8 below, the Company shall issue
to the Participant one share of Common Stock for each Restricted Stock Unit that
has become earned and payable under Section 2(b) above and shall deliver to the
Participant certificates representing such shares as soon as practicable after
(and within thirty (30) days of) the respective Vesting Date. As a condition to
the settlement of the Award, the Participant shall be required to pay any
required withholding taxes attributable to the Award in cash or cash equivalent
acceptable to the Committee. However, the Company in its discretion may, but is
not required to, allow the Participant to satisfy any such applicable
withholding taxes (i) by allowing the Participant to surrender shares of Common
Stock that the Participant already owns (but only for the minimum required
withholding), (ii) through a cashless transaction through a broker, (iii) by
such other medium of payment as the Committee shall authorize or (iv) by any
combination of the allowable methods of payment set forth herein.

        3.    Termination of Award.    Notwithstanding any other provision of
this Agreement, outstanding Restricted Stock Units that have not become earned
and payable prior to the Expiration Date shall expire and may not become earned
and payable after such time.

--------------------------------------------------------------------------------



Additionally, any Restricted Stock Units that have not become earned and payable
on or before the termination of the Participant's employment with the Company
and any Affiliate shall expire and may not become earned and payable after such
time, except as described in Section 2(b)(2)(iii) above.

        4.    Shareholder Rights.    Except as set forth in Section 6 below, the
Participant shall not have any rights as a shareholder with respect to shares of
Common Stock subject to any Restricted Stock Units until issuance of the
certificates representing such shares of Common Stock. The Company may include
on any certificates representing shares of Common Stock issued pursuant to this
Award such legends referring to any representations, restrictions or any other
applicable statements as the Company, in its discretion, shall deem appropriate.

        5.    Transferability.    Except as provided herein, this Award is
nontransferable except by will or the laws of descent and distribution. If this
Award is transferred by will or the laws of descent and distribution, the Award
must be transferred in its entirety to the same person or persons or entity or
entities. Notwithstanding the foregoing, the Participant, at any time prior to
the Participant's death, may transfer all or any portion of this Award to the
Participant's children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as are appropriate for such
transferees to be included in the class of transferees who may rely on a
Form S-8 registration statement under the Securities Act of 1933 to sell shares
received pursuant to the Award. Any such transfer will be permitted only if
(i) the Participant does not receive any consideration for the transfer and
(ii) the Committee expressly approves the transfer. Any transferee to whom this
Award is transferred shall be bound by the same terms and conditions that
governed the Award during the time it was held by the Participant (which terms
and conditions shall still be read from the perspective of the Participant);
provided, however, that such transferee may not transfer the Award except than
by will or the laws of descent and distribution. Any such transfer shall be
evidenced by an appropriate written document that the Participant executes and
the Participant shall deliver a copy thereof to the Committee on or before the
effective date of the transfer. No right or interest of the Participant or any
transferee in this Award shall be liable for, or subject to, any lien, liability
or obligation of the Participant or transferee.

        6.    Cash Dividends.    For so long as the Participant holds
outstanding Restricted Stock Units under this Award, if the Company pays any
cash dividends on its Common Stock, then the Company will pay the Participant in
cash for each outstanding Restricted Stock Unit covered by this Award as of the
record date for such dividend, less any required withholding taxes, the per
share amount of such dividend that the Participant would have received had the
Participant owned the underlying shares of Common Stock as of the record date of
the dividend if, and only if, the Restricted Stock Units become earned and
payable and the related shares of Common Stock are issued to the Participant. In
that case, the Company shall pay such cash amounts to the Participant, less any
required withholding taxes, at the same time the related shares of Common Stock
are delivered. The additional payments pursuant to this Section 6 shall be
treated as a separate arrangement.

        7.    Change in Capital Structure.    The terms of this Award shall be
adjusted in accordance with the terms and conditions of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock splits, subdivisions or consolidations of shares
or other similar changes in capitalization.

        8.    Deferral of Common Stock.    If the Participant is eligible to
participate in the Deferred Compensation Program, then the Participant may elect
to defer the receipt of Common Stock issuable pursuant to this Award in
accordance with rules the Committee prescribes for the Deferred Compensation
Program. If the Participant elects to defer the receipt of Common Stock
hereunder, the shares of Common Stock shall be deferred and credited under the
Deferred Compensation Program and shall become payable and issuable pursuant to
the terms and at such time or times as set forth in the Deferred Compensation
Program, but will be paid, if at all, only

--------------------------------------------------------------------------------






in shares of Common Stock. None of the cash dividends that a Participant is
eligible to receive pursuant hereto may be deferred or credited under the
Deferred Compensation Program.

        9.    Notice.    Any notice or other communication given pursuant to
this Agreement, or in any way with respect to the Award, shall be in writing and
shall be personally delivered or mailed by United States registered or certified
mail, postage prepaid, return receipt requested, to the following addresses:

If to the Company:   EarthLink, Inc.
1375 Peachtree Street—Level A
Atlanta, Georgia 30309
Attention: General Counsel    
If to the Participant:
 
  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------


 
 

        10.    No Right to Continued Employment or Service.    Neither the Plan,
the granting of this Award nor any other action taken pursuant to the Plan or
this Award constitutes or is evidence of any agreement or understanding, express
or implied, that the Company or any Affiliate will retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.

        11.    Agreement to Terms of Plan and Agreement.    The Participant has
received a copy of the Plan, has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their terms and conditions.

        12.    Tax Consequences.    The Participant acknowledges that (i) there
may be adverse tax consequences upon acquisition or disposition of the shares of
Common Stock issued pursuant to this Award or the receipt of cash dividends
hereunder and (ii) Participant should consult a tax adviser prior to such
acquisition or disposition or receipt. The Participant is solely responsible for
determining the tax consequences of the Award and for satisfying the
Participant's tax obligations with respect to the Award (including, but not
limited to, any income or excise taxes resulting from the application of Code
Section 409A), and the Company shall not be liable if this Award is subject to
Code Section 409A.

        13.    Binding Effect.    Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
distributees, legatees and personal representatives of the Participant and the
successors of the Company.

        14.    Conflicts.    In the event of any conflict between the provisions
of the Plan and the provisions of this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the date hereof.

        15.    Counterparts.    This Agreement may be executed in a number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument.

        16.    Miscellaneous.    The parties agree to execute such further
instruments and take such further actions as may be necessary to carry out the
intent of the Plan and this Agreement. This Agreement and the Plan shall
constitute the entire agreement of the parties with respect to the subject
matter hereof.

        17.    Restrictive Covenants.    

        (a)   In the event the Participant receives the special enhanced vesting
set forth in Section 2(b)(iii) above, the Participant agrees that during
Participant's employment, and for a period of eighteen (18) calendar months
following Participant's termination of employment, that Participant will not,
directly or indirectly, (i) solicit, induce, recruit, or cause a "restricted

--------------------------------------------------------------------------------



employee" to resign employment with the Company or its Affiliates, or
(ii) participate in making hiring decisions, encourage the hiring of, or aid in
the hiring process of a "restricted employee" on behalf of any employer other
than the Company and its Affiliates. As used herein, "restricted employee" means
any employee of the Company or its Affiliates with whom the Participant had
material business-related contact while performing services for the Company and
its Affiliates and who is (x) a member of executive management, (y) a corporate
officer of the Company or any of its Affiliates, or (z) any employee of the
Company or any of its Affiliates engaged in product or service development or
product or service management.

        (b)   In the event the Participant receives the special enhanced vesting
set forth in Section 2(b)(iii) above, the Participant also agrees that during
the Participant's employment, and for a period of eighteen (18) calendar months
following termination of Participant's employment, the Participant shall not
perform within the fifty (50) states of the United States of America any
services which are in competition with the "business" of the Company during
Participant's employment, or following Participant's termination of employment,
any services which are in competition with a "material" line of "business"
engaged in by the Company at the time of Participant's termination of employment
which are the same as or similar to those services Participant performed for the
Company or any Affiliate; provided, however, that if the other business
competitive with the business the Company has multiple lines, divisions,
segments, or units, some of which are not competitive with the business of the
Company, nothing herein shall prevent Participant from being employed by or
providing services to such line, division, segment, or unit that is not
competitive with the business of the Company. For purposes of this Agreement,
"material" means a line of business that represents 20% or more of the Company's
consolidated revenues or adjusted EBITDA for the four fiscal quarters
immediately preceding the Participant's termination of employment. As used
herein, "business" means the business of providing integrated communication
services and related value added services to individual customers and business
customers.

        (c)   The enhanced vesting pursuant to Section 2(b)(iii) above (along
with the related cash dividends under Section 6 above) are conditioned upon the
Participant's compliance with the provisions of this Section 17. In the event
the Participant shall materially breach the provisions of this Section 17 and
not cure or cease (as appropriate) such material breach within ten (10) days of
receipt of notice thereof from the Company, the vesting above shall terminate
and Participant shall return to the Company all of the shares of Common Stock
and cash dividends received in connection therewith. Termination of such vesting
and payments shall not be the Company's sole and exclusive remedy for a breach
of this Section 17. In addition, the Company shall be entitled to damages and
injunctive relief to enforce this Section 17 in the event of a breach by the
Participant. Additionally, in the event the Participant materially breaches this
provision, the Participant shall be required to repay to the Company all amounts
previously paid pursuant to Section 2(b)(iii) and the related cash dividends
paid pursuant to Section 6 above.

        18.    Section 409A.    Notwithstanding any other provision of this
Agreement, it is intended that payments hereunder will not be considered
deferred compensation within the meaning of Section 409A of the Code. For
purposes of this Agreement, all rights to payments hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code. Payments hereunder are intended to
satisfy the exemption from Section 409A of the Code for "short-term deferrals."
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any payments hereunder are subject to taxes, penalties or
interest as a result of failing to be exempt from, or comply with, Section 409A
of the Code.

        19.    Governing Law.    This Agreement shall be governed by the laws of
the State of Delaware, except to the extent federal law applies.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by a duly authorized officer, and the Participant has affixed his signature
hereto.

  COMPANY:
 
EARTHLINK, INC.
 
By:
  

--------------------------------------------------------------------------------

  Name:   

--------------------------------------------------------------------------------

  Title:   

--------------------------------------------------------------------------------


 
PARTICIPANT:
 
  

--------------------------------------------------------------------------------

[Participant's Name]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.50



EARTHLINK, INC. 2006 EQUITY AND CASH INCENTIVE PLAN Restricted Stock Unit
Agreement
